Citation Nr: 0703941	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than February 24, 
2003, for the 30 percent evaluation for post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date earlier than February 24, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and March 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. It is factually ascertainable that the veteran was 
entitled to a 30 percent disability evaluation for service-
connected PTSD as of December 3, 2002.

2. In addition to the veteran's PTSD, the veteran is service-
connected for a disfiguring scar, which is assigned a 30 
percent disability rating from August 30, 2002, a tender 
scar, which is assigned a 10 percent disability rating from 
June 13, 2002, and neuritis, which is assigned a 10 percent 
disability rating from December 6, 1946.

3. The veteran filed a claim of entitlement to TDIU in June 
2002; he was not unemployable due to service-connected 
disability prior to December 3, 2002.


CONCLUSIONS OF LAW

1. The criteria for an effective date of December 3, 2002, 
and no earlier, for the 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2006).

2. The criteria for an effective date of December 3, 2002 , 
and no earlier, for the grant of TDIU benefits have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  An August 2004 letter informed 
the veteran of the information and evidence necessary to 
establish an earlier effective date for both of his claims on 
appeal.  This letter also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the August 2004 letter expressly notified him of the 
need to submit any pertinent evidence in his possession.  The 
Board observes that this letter was sent to the veteran after 
the rating decisions were appealed, but the claims were 
thereafter readjudicated.  Thus, there is no prejudice to the 
veteran shown.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The Board observes that the 
veteran's service medical records are associated with the 
claims folder, as well as lay statements and a February 2003 
private treatment record submitted by the veteran.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  The 
veteran was also provided VA examinations for his PTSD.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2006).  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2).

A. PTSD

According to 38 C.F.R. § 3.157(b) (2006), evidence from a 
private physician will be accepted as an informal claim for 
an increased evaluation, and the date of the claim will be 
the date the evidence is received.  Thus, the February 2003 
private PTSD assessment submitted by the veteran will be 
accepted as a claim for an increased evaluation of his 
service-connected PTSD, and the date that such evidence was 
received, February 24, 2003, as the date of claim.

The RO adjudicated the veteran's claim for an increased 
evaluation for PTSD, and in a May 2003 RO rating decision, 
the disability rating of the veteran's service-connected PTSD 
was increased to 30 percent and assigned an effective date of 
February 24, 2003, the original date of claim for an 
increase.  In August 2003, the veteran filed a notice of 
disagreement with all issues relating to the May 2003 rating 
decision.  This would include the effective date assigned for 
the 30 percent evaluation of PTSD.  In August 2004 the 
veteran indicated that an earlier effective date was 
warranted for the 30 percent evaluation for his service-
connected PTSD because the evidence indicated that his 
symptoms were consistent all the way back to his June 2002 
claim for service connection for PTSD.  The RO continued the 
denial of an earlier effective date for his 30 percent 
evaluation in an October 2004 rating decision.  The issue is 
now before the Board for appellate review.

Before beginning its analysis, the Board notes that although 
the veteran claims his effective date for the 30 percent 
evaluation should go back to June 2002, the date he filed his 
claim of service connection for PTSD, applicable law 
prohibits the Board from considering an effective date 
earlier than one year prior to the date of claim for an 
increased evaluation.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In this case, as mentioned above, 
the date of the veteran's claim for an increased evaluation 
is February 23, 2004.  Thus, the Board will only consider if 
the veteran is entitled to an effective date prior to 
February 23, 2004, but no earlier than February 23, 2003.  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997)

In considering whether the veteran is entitled to an earlier 
effective date for his 30 percent evaluation for PTSD, the 
Board must consider whether it is factually ascertainable 
that the veteran met the criteria for a 30 percent evaluation 
or higher prior to February 23, 2004.  In determining whether 
or not an increase was factually ascertainable during the 
year prior to February 23, 2004, the Board will review the 
entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  The pertinent rating criteria are as follows:

100 percent.  Total occupational and social impairment, due 
to such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent.  Occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish 
and maintain effective relationships.

50 percent.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

30 percent.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In addition to the above rating criteria, the Board also 
considers the Global Assessment of Functioning (GAF) score 
when evaluating mental disorders such as PTSD.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an evaluation of the veteran's disability.

As to when a factually ascertainable increase in the 
veteran's PTSD occurred, the Board notes that the May 2003 RO 
decision granted the 30 percent rating for PTSD based on a 
February 2003 private PTSD assessment submitted by the 
veteran.  This private PTSD assessment described the 
veteran's symptomatology as including chronic sleep 
impairment, recurrent nightmares and flashbacks, suicidal 
ideation without intent, social isolation, and difficulty 
getting along with others.  The private assessment report 
also indicated that the veteran had moderate PTSD, and 
assigned a GAF score of 55.  This GAF score contemplates 
moderate symptoms or moderate difficulty in social, 
occupation, or school functioning.

The Board observes that the February 2003 private PTSD 
assessment specifically indicates that the report is based on 
a December 3, 2002 evaluation of the veteran.  Thus, the 
symptoms and GAF score described above were present on 
December 3, 2002.  Since this evidence falls within one year 
of the date of the veteran's February 23, 2003, claim for an 
increased evaluation, the Board finds that it is factually 
ascertainable that the veteran is entitled to a 30 percent 
disability evaluation on December 3, 2002, but no earlier.

In denying an effective date prior to December 3, 2002, the 
Board notes that in addition to the February 2003 private 
PTSD assessment, the record also contains an August 2002 VA 
examination report.  However, the symptomatology reported at 
this examination does not support a 30 percent evaluation.  
At the August 2002 examination, the veteran reported chronic 
sleep impairment and flashbacks, as above; however, there was 
no mention of suicidal ideation, anger control issues, or 
difficulty getting along with people.  The VA examiner also 
noted that the veteran reported involvement in a number of 
activities, including gardening, church, fishing, and 
hunting.  A GAF score of 70 to 80 was assigned by the VA 
examiner.  Such score indicates symptoms, which if present, 
are transient and expectable reactions to psychosocial 
stressors and no more than slight impairment in social, 
occupational, or school functioning.  This evidence does not 
present a disability picture suggestive of a 30 percent 
evaluation.

The veteran indicated at the August 2002 VA examination that 
he had never received any treatment for his PTSD or other 
mental health problems prior to the examination.  Thus, the 
Board is satisfied that the August 2002 VA examination and 
the February 2003 private PTSD assessment represent the 
entire record of competent medical evidence prior to February 
23, 2004.  As such, the Board finds that the veteran is 
entitled to an earlier effective date of December 3, 2002, 
and no earlier, for the 30 percent evaluation for PTSD 
because such date represents the earliest date when it was 
factually ascertainable that the veteran's PTSD 
symptomatology met the criteria for a 30 percent evaluation.  
In reaching its decision, the Board considered the benefit-
of-the-doubt rule; however, the preponderance of the evidence 
is against an effective date earlier than December 3, 2002, 
and therefore, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B. TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2006).  For the purpose of determining whether the 
veteran has one disability ratable at either 40 percent or 60 
percent, VA will consider disabilities resulting from common 
etiology or a single accident as one disability.  Id.  

With consideration of the fact that the veteran's claim for 
TDIU was received on June 13, 2002, the general rule, as 
provided at 38 C.F.R. § 3.400(o)(1), is that the effective 
date of the award of an increased evaluation is the date of 
the veteran's claim, June 13, 2002, or the date entitlement 
is shown, whichever is later.  The RO awarded TDIU from 
February 23, 2004.  Therefore, the focus of the Board's 
review is whether it is factually ascertainable that the 
veteran met the criteria for TDIU at any time between June 
13, 2001 and February 23, 2004.  See Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  As above, the Board will review the 
entirety of the evidence of record.  See Hazan, supra.

Prior to the veteran's June 2002 claim for TDIU, he was 
receiving disability compensation for residuals of a shell 
fragment wound, including a disfiguring scar and neuritis, 
which were each assigned a separate disability rating of 10 
percent from December 6, 1946.  During this appeal, a May 
2002 RO rating decision increased the veteran's disability 
rating for his disfiguring scar to 30 percent and assigned an 
effective date of August 30, 2002, for such increase.  The 
May 2002 rating decision also granted service connection for 
a tender scar (as a residual of a shell fragment wound) and 
PTSD, and assigned separate disability ratings of 10 percent, 
effective June 13, 2002, for both.

The above evidence indicates that prior to June 13, 2002, the 
veteran was assigned a combined disability rating of 20 
percent.  See 38 C.F.R. § 4.25 (2006).  In the period between 
June 13, 2002 and August 30, 2002, the veteran's combined 
disability rating was 30 percent.  Id.  The Board observes 
that neither of the veteran's combined ratings during these 
two periods of time meets the 60 percent threshold set by 
38 C.F.R. § 4.16, nor did the veteran have at least one 
disability rated as 40 percent disabling.  Thus, prior to 
August 30, 2002, the veteran does not meet the criteria for 
TDIU.

As of August 30, 2002, the veteran's combined rating was 50 
percent, which still does not meet the 60 percent threshold 
set by 38 C.F.R. § 4.16.  However, the Board notes that 
beginning August 30, 2002, the veteran's combined rating for 
all service-connected residuals of a shell fragment wound 
equaled 40 percent.  See 38 C.F.R. § 4.25.  Thus, when the 
disability evaluation for the veteran's service-connected 
PTSD was increased from 10 percent to 30 percent in a May 
2003 rating decision, the veteran now met the criteria for 
TDIU.  However, as noted in the first part of this decision, 
the proper effective date for the assignment of a 30 percent 
evaluation for PTSD is December 3, 2002.  Thus, according to 
38 C.F.R. § 4.16, the veteran became eligible for TDIU 
benefits on December 3, 2002, and no earlier.

The Board notes that although the veteran does not meet the 
criteria for TDIU until December 3, 2002, assignment of TDIU 
on an extraschedular basis may be granted back to June 13, 
2001.  However, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, and concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, although the veteran asserts that he is 
unemployable because of his service-connected disabilities, 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  Thus, the Board declines to refer the 
veteran's request for an earlier effective date for TDIU to 
the Director of the Compensation and Pension Service for 
extraschedular.


ORDER

An effective date of December 3, 2002, and no earlier, for 
the assignment of a 30 percent evaluation for post-traumatic 
stress disorder (PTSD) is granted.

An effective date of December 3, 2002, and no earlier, for 
the award of a total disability rating based on individual 
unemployability (TDIU) is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


